Citation Nr: 0630857	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-42 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a respiratory disease.


REPRESENTATION

Appellant represented by: The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to June 
1984 and in May 1988.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
denied service connection for respiratory disease.  The RO 
issued a notice of the decision in March 2004, and the 
veteran timely filed a Notice of Disagreement (NOD) in May 
2004.  Subsequently, in October 2004 the RO provided a 
Statement of the Case (SOC), and thereafter, in December 
2004, the veteran timely filed a substantive appeal.  The RO 
issued a Supplemental Statement of the Case (SSOC) in 
November 2005.  

The veteran requested a Travel Board hearing, which was held 
in June 2006, where the veteran presented as a witness.  Also 
in June 2006, the veteran waived RO review of the additional 
evidence, and therefore the Board may proceed with its 
consideration of this appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim.  38 C.F.R. § 19.9 
(2006).  A summation of the relevant evidence is set forth 
below.  

a. Factual Background
SERVICE MEDICAL RECORDS (SMRs)
In a September 1983 Report of Medical History, the veteran 
stated that he had never had asthma, shortness of breath, 
chronic cough, or pain and pressure in the chest.  The 
accompanying Report of Medical Examination contained a normal 
clinical evaluation, to include a normal assessment of the 
lungs and chest.  

A February 1984 Screening Note of Acute Medical Care and an 
Emergency Care and Treatment note indicate that the veteran 
had bronchitis for a period of 2 weeks.  

In a June 1985 Chronological Record of Medical Care, the 
examiner noted the veteran's diagnosis of pneumonia and 
bronchitis in May 1984, as well as his complaints of 
coughing.  The examiner assessed the veteran as having 
allergic respiration.

A May 1988 Statement of Medical Examination and Duty Status 
indicates that while in the process of digging a foxhole, the 
veteran became short of breath and began to wheeze with chest 
pains.    

The May 1988 Chronological Record of Medical Care describing 
this incident discloses that the veteran had chest pains and 
wheezing.  He received a diagnosis of allergic asthma, 
perennial allergic rhinitis (PAR), allergic sinusitis.  The 
veteran complained of sharp and diffuse recurrent chest 
pains, and the examiner assessed the veteran as being unfit 
for active duty.  In another May 1988 Chronological Record of 
Medical Care, the examiner offered his impression that the 
veteran had bronchial asthma.

The Emergency Care and Treatment Record, also dated May 1988, 
similarly records the veteran's symptoms of chest pain, 
wheezing and difficulty breathing.  This report also noted 
his history of asthma.  A contemporaneous Radiologic Consult 
Report states that the veteran had a negative chest X-ray, 
demonstrating clear lungs and no acute disease.    

In a Sworn Statement also dated May 1988 the veteran 
recounted this experience, and indicated that "[i]t was very 
dusty [in the foxhole] and I am allergic to dust."  A 
commanding captain, T.P.W., also offered a Sworn Statement at 
that time, where he certified that to the best of his 
knowledge the veteran did not have that respiratory malady 
prior to the arrival at the training locale.  

In his May 1988 Report of Medical History, the veteran 
complained of chest pains and wheezing, and indicated that he 
had asthma, hay fever, sinusitis, nose allergies, and chronic 
colds.  An accompanying Report of Medical Examination 
discloses a normal clinical evaluation, although a notation 
indicates a "questionable" diagnosis of obstructive 
pulmonary disease, not present at the time of the exam.  The 
examiner recommended that the veteran discontinue smoking and 
declared him unfit for active duty.  

An August 1988 Report on General Medical Examination 
indicates that the veteran received a diagnosis of bronchitis 
and pneumonia during service, and that in 1985 he was 
informed that he had asthma and allergies to some dusts, 
molds and solvents, for which he used an inhaler and other 
medication.  The examiner also noted that the veteran had an 
asthma attack in May 1988, for which he received treatment at 
Wilcox Army Hospital.  A physical examination revealed a 
normal chest.  

1985 & 1988 PRIVATE MEDICAL REPORTS
A July 1985 correspondence by Dr. F.J.F. indicates that the 
veteran had a history of allergies as well as having 
developed pneumonia and severe wheezing during National Guard 
service in 1984.  The veteran reported that prior to that 
time, he had never had allergies or chest problems, but since 
that time, he had experienced intermittent wheezing, 
coughing, shortness of breath with exercise and chronic nasal 
congestion.  The veteran also stated that he smoked 1/2 pack of 
cigarettes per day, and that his National Guard service 
exposed him to chemicals and solvents, which Dr. F.J.F. 
indicated "does seem to aggravate his respiratory problem."  

A physical exam revealed a slight cough, marked edema and 
pallor of the nasal mucosa.  A chest exam disclosed grade II 
expiratory wheezes and rhonchi bilaterally, but no rubs or 
rales.  Dr. F.J.F. therefore diagnosed the veteran with 
chronic obstructive pulmonary disease (COPD) or allergic 
asthma, onset while on active duty, and perennial allergic 
rhinitis.  He advised the veteran to use immunotherapy 
techniques, to include cessation of smoking, wearing 
protective gear, such as a respirator, when working with 
solvents.  

In a December 1985 correspondence, Dr. F.J.F. conveyed that 
he had examined the veteran for his allergies.  He noted that 
the veteran had been receiving immunotherapy and a physical 
examination revealed nothing remarkable, with a clear chest.  
Dr. F.J.F. recommended continuance of the immunotherapy 
program.  

In a September 1988 correspondence, Dr. F.J.F. discussed how 
he evaluated the veteran for allergies and noted his history 
of chronic asthma, to include past treatment by him beginning 
in July 1985.  Dr. J.F.J. stated that the veteran continued 
to have severe wheezing episodes, as well as chronic nasal 
congestion.

A physical examination at that time revealed a loose cough 
and marked edema and pallor of the nasal mucosa.  A large 
amount of whitish post nasal drip was present, and a chest 
exam disclosed grade III respiratory wheezes bilaterally with 
no rubs, rales or rhonchi.  The veteran had positive skin 
tests to house dust, molds, ragweed, cat, dog, grasses, 
feathers, wool and tobacco smoke.  Skin tests for other 
pollens were negative.  

Based on these data, Dr. F.J.F. diagnosed the veteran with 
perennial allergic rhinitis and perennial allergic asthma.  
He recommended that the veteran obtain a humidifier, dust-
poof the bedroom, and discontinue cigarette smoking, among 
other things.  The physician also prescribed medication.        

Also in September 1988, Dr. R.B. instructed the veteran not 
to engage in field duty due to asthma.

1994 PRIVATE MEDICAL REPORTS
In an August 1994 private medical report, the veteran 
complained of chest pain, but denied shortness of breath.  A 
chest X-ray revealed clear lungs, and right pleural effusion.  
The examiner, Dr. P.J.A., concluded that these films 
suggested COPD, but indicated that he could not rule out a 
pericardial effusion secondary to a contusion of the chest.

A September 1994 Treadmill Exercise Thallium Perfusion Study 
Report evaluated the cause of the veteran's chest pain.  He 
displayed a below average treadmill performance, but had no 
chest discomfort.  The physician determined that the results 
supported the conclusion that the "chest discomforts are 
noncardiac/nonanginal in origin . . . and . . . are most 
compatible with his 1/2 pack per day smoking habit over the 
last 15 years since the most notable finding seems to be 
generalized count attenuation in the stress image."

1999 VA MEDICAL REPORTS
In June 1999 VA medical reports, the radiologist, M.A., 
indicated that the veteran's chest X-rays revealed an 
abnormality in the right lower chest, specifically pleural 
thickening of the right posterior inferior hemithorax with 
adjacent extrapleural fat and mild adjacent atelectasis.  The 
remainder of the lungs was clear, and M.A. offered no opinion 
as to the cause of these abnormalities.  

In a July 1999 VA note, the clinician recorded the veteran's 
complaints of a persistent cough and his history of having 
received a diagnosis of asthma in 1987 during military duty, 
as well as previous bouts with bronchitis and pneumonia.  He 
complained of sharp left chest pains and indicated that he 
smoked 1.5 packs of cigarettes per day.  A previous CAT scan 
indicated that the veteran had possible asbestos exposure.  

A physical exam disclosed normal lungs.  The examiner 
assessed the veteran as having a persistent cough, but ruled 
out COPD and/or asthma.  He referred the veteran to the 
pulmonary clinic for pulmonary testing and evaluation.   

Another VA radiologist report, dated November 1999, states 
that the X-rays suggested COPD, but the veteran's lungs 
appeared clear with no active disease and no interval change 
from the June 1999 films.  

An additional November 1999 VA report indicates that the 
veteran had a cough with shortness of breath for which he 
used a daily inhaler.  On physical examination, his lung 
auscultation was clear and the examiner assessed him as 
displaying probable symptoms of asthma.    


2004 PRIVATE MEDICAL REPORTS BY DR. M.J.F.
In a May 2004 report, the veteran's private physician, Dr. 
M.J.F., described the veteran's account of exposure to 
solvent in the mid-1980s during active service as well as his 
diagnosis of asthma and allergies.  The veteran reported 
dyspnea with minimal exertion, wheezing, coughing and chronic 
bronchitis.  At the time of this report, the veteran smoked 
up to 1 pack per day of cigarettes, as he had been for some 
25 years.

A physical examination revealed moderately severe airway 
obstruction, with normal lung volumes and a moderately severe 
diffusion defect.  The chest X-ray disclosed a slightly 
enlarged cardiac silhouette and otherwise clear lungs.  Based 
on this exam, Dr. M.J.F determined that the veteran's reduced 
diffusion capacity had "probably" worsened in the previous 
years due to his cigarette smoking.  

In two October 2004 letters, Dr. M.J.F. indicated that the 
veteran had at the very least a combination of asthma, COPD 
and allergies.  He queried whether the veteran's lung 
abnormalities were secondary to all of the veteran's 
cigarette smoking over the course of his life or whether they 
were secondary to any pre-existing injury or the affects of 
chronic asthma, allergies or airway remodeling.  Dr. M.J.F. 
explained that "[i]t is difficult not to discount 
cigarette's influence on the course of events, especially 
given the fact that he has bullous changes on his chest CT 
scan and a diffusion study that we would not anticipate to be 
profoundly reduced at 50% in pures asthma/allergies that 
didn't produce parenchymal abnormalities."    

Subsequently, in a December 2004 correspondence, Dr. M.J.F. 
indicated that the veteran has emphysema, COPD and allergies.  
He did not offer an opinion as to a service-current 
disability link.    




OTHER PRIVATE & VA MEDICAL REPORTS
In a May 2004 private medical report from Samaritan Medical 
Center indicates that the veteran complained of shortness of 
breath for a period of 2 days and a dry cough.  It noted a 
history of possible chemical exposure 20 years before. 

A July 2005 VA medical note observes the veterans history of 
COPD and emphysema.

RO JUNE 2005 DECISION REVIEW OFFICER (DRO) HEARING
At his June 2005 DRO hearing the veteran recounted his in-
service exposure to undiluted solvents, which had occurred in 
July 1985.  DRO Hearing Transcript at 1-2.  He indicated that 
a rash broke out on his arms immediately upon exposure and 
that he consulted with a physician at Wilcox Hospital, who 
diagnosed him with scabies.  DRO Hearing Transcript at 1-2.  
Not satisfied with this diagnosis, the veteran sought 
treatment from another physician at Samaritan Medical Center, 
who conveyed that the veteran had had a reaction to the 
solvent.  DRO Hearing Transcript at 2.  The veteran also 
received an allergy work-up by Dr. F.J.F., who diagnosed him 
with allergies and asthma.  DRO Hearing Transcript at 2.  

The veteran further testified that he has constantly had 
difficulty breathing ever since the July 1985 incident, but 
that he never had a breathing problem before that incident.  
DRO Hearing Transcript at 3, 4.  The veteran and his wife 
also stated that the veteran appears to stop breathing at 
times.  DRO Hearing Transcript at 8.            

BVA JUNE 2006 TRAVEL BOARD (TB) HEARING
At his June 2006 TB hearing the veteran recalled his 1985 
exposure to undiluted solvents, which caused a skin rash.  TB 
Hearing Transcript at 3.  He reiterated much of the account 
he had provided in his June 2005 DRO hearing, to include 
treatment and scabies diagnosis at Wilcox Hospital as well as 
treatment at Samaritan Medical Center.  TB Hearing Transcript 
at 4, 5.  The veteran also stated that the day following the 
solvent exposure incident, he began having breathing 
problems, shortness of breath and coughing, and thereafter, 
he received a diagnosis of bronchitis and pneumonia.  TB 
Hearing Transcript at 5, 10.  He indicated that he had never 
had such respiratory problems prior to working with the 
solvent and that he had no breathing problems or history of 
allergies prior to service.  TB Hearing Transcript at 9, 10, 
11.      

As for the current state of his breathing, the veteran 
conveyed that he must use inhalers and other medications.  TB 
Hearing Transcript at 5.  He testified that he smokes.  TB 
Hearing Transcript at 6.              

In addition, the veteran also conveyed that he could not 
attain certain relevant medical records, to include 
apparently missing personnel and medical records from Wilcox 
Hospital and Latham.  TB Hearing Transcript at 8, 16, 21.    

VETERAN'S CORRESPONDENCE
In his August 2003 claim, the veteran stated the he did not 
believe that his present lung malady was asthma.  He asserted 
that he suffered permanent lung damage as a result of in-
service exposure to undiluted cleaning solvent to which he 
had an "immediate reaction."  

b. Discussion
The Board recognizes the September 1994 evaluation that the 
veteran's chest discomforts were "most compatible with" the 
veteran's cigarette smoking history and Dr. M.J.F.'s 2004 
determination that the veteran's respiratory disability 
"probably" worsened due to his cigarette smoking, which 
would weigh against the veteran's claim.  See 38 U.S.C.A. § 
1103 (West 2002).  However, the Board comments that neither 
clinician appeared to have considered the impact, if any, 
that the veteran's in-service solvent exposure had on his 
disability.  In addition, the Board further recognizes Dr. 
F.J.F.'s July 1985 correspondence, in which he declares that 
the veteran's in-service chemical solvent exposure "seem[ed] 
to aggravate his respiratory problem."  It is unclear from 
this supportive opinion, however, whether the veteran 
sustained a permanent aggravation of his underlying 
disability.  As such, the Board determines that further 
development must occur to ascertain whether any incident of 
service, to include solvent exposure, caused or permanently 
aggravated the veteran's respiratory disability.  See 38 
C.F.R. §§ 3.303, 19.9.  In addition, the veteran's assertion 
during the June 2006 TB hearing that certain relevant medical 
and personnel records are missing warrants a Remand for 
further attempts to acquire all such pertinent documents.  

Accordingly, this case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should specifically advise the 
veteran to ensure that VA possesses all 
relevant medical reports and other 
evidence pertaining to his claims from 
all time periods.  In particular, because 
the veteran referenced missing personnel 
and medical records from Wilcox Hospital 
and Latham, the AMC/RO should seek to 
obtain such records.

The AMC/RO should also provide the 
veteran with VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish ratings and effective dates 
for the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2. The veteran must be afforded a VA 
medical examination, to include 
appropriate pulmonary tests, for the 
purpose of determining the nature and 
etiology of his current a respiratory 
disability, and, specifically, whether 
this disorder was incurred during 
service, is otherwise linked to some 
incident of active duty or, if it is 
determined that it pre-existed service, 
whether it was aggravated during that 
time.  

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran (to 
include treatment and medication 
history), the physical examination, any 
laboratory tests that are deemed 
necessary, and any additional specialty 
examinations that are warranted, the 
clinician is requested to answer the 
following questions:

(1.)  If the clinician determines 
that the veteran currently suffers 
from a respiratory disease, to 
include asbestosis and chronic or 
recurrent episodes of lung disease 
such as asthma, is it at least as 
likely as not (50 percent or greater 
probability) that any current 
respiratory disease began during 
service or as the result of some 
incident of active duty, to include 
exposure to solvents?

The physician is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  
Additionally, the Board advises that 
"aggravation" is defined for legal 
purposes as a chronic worsening of 
the underlying condition, as opposed 
to a temporary flare-up of symptoms.  

(2.)  If the clinician determines 
that the veteran has a current 
respiratory disease, to include 
asbestosis or chronic, recurrent 
episodes of lung disease such as 
asthma, that pre-existed service, 
the questions become: (a) Did the 
lung disease clearly and 
unmistakably pre-exist service and, 
if so, is it clear and unmistakable 
that the respiratory disease was not 
aggravated during or as the result 
of service, to include exposure to 
solvents?

The clinician is again advised that 
aggravation is defined for legal 
purposes as a chronic worsening of 
the underlying condition versus a 
temporary flare-up of symptoms. 

The examiner is also requested to provide 
a rationale for any opinion expressed and 
is advised that if a conclusion cannot be 
reached without resort to speculation, he 
or she should so indicate in the 
examination report.  

3.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claim.  
If the claim remains denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).


 Department of Veterans Affairs


